Citation Nr: 1236041	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  06-31 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of stroke.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to October 2003.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an April 2005 rating decision of the VA Regional Office (RO) in Los Angeles, California that, among other things, denied service connection for residuals of stroke.

By Board decision in April 2012, the issue  was remanded for further development.  


FINDING OF FACT

The Veteran had a cerebrovascular accident in service to which loss of sensation to pain and temperature in the left face and arm is currently attributed.  


CONCLUSION OF LAW

Loss of sensation to pain and temperature in the left face and arm (residuals of CVA) was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2012): 38 C.F.R. § 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  The Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A.  In view of the Board's favorable decision and full grant of service connection for the benefit sought on appeal, further assistance is unnecessary to aid the appellant in substantiating the appeal.

Factual Background

Service medical records reflect that the Veteran was involved in a motor cycle accident in December 1999 and sustained multiple injuries including abrasions, rib fractures, contusions, and joint pain for which he was treated.  In September 2000, it was reported that he had done well until June of that year when he awakened and became aphasic with left sided weakness/paresis for which he was taken to the emergency room.  The appellant was initially told he had a migraine but was transferred to Walter Reed Army Medical Center where the diagnosis was cerebrovascular accident (CVA).  The Veteran reported residual left arm heaviness.  Following evaluation, the assessment was status post CVA with PFO [patent foramen ovale].  He underwent successful PFO repair in December 2000.  The postoperative diagnoses were transient ischemic attack earlier this year with complete resolution, patent foramen ovale and no other obvious source of the transient ischemic attack.  On examination in July 2003 prior to discharge from service, the defects included history of patent ovalis foramen closure, and status post cerebrovascular accident secondary to motor vehicle accident.  Cardiovascular and neurologic status was evaluated as normal.

A claim for service connection for disabilities that included residuals of stroke was received in August 2004.

The Veteran was afforded a VA heart examination in November 2004.  Inservice clinical history was reported.  The appellant stated that he still had residual weakness.  Following examination, the examiner related that the history was consistent with someone who had a patent ovalis foramen, a paradoxical embolism that caused a stroke, most of the effects of which had largely disappeared.  It was opined that he was not technically disabled from a cardiac standpoint.  

A VA outpatient record dated in September 2005 reflects that the Veteran was seen after having been struck in the right jaw with a jackhammer while working on his car.  An assessment of chipped tooth, possible mandible fracture, was rendered. 

Pursuant to Board remand, the Veteran underwent a VA central nervous system and neuromuscular disease examination in May 2012.  The examiner noted that the claims folder was reviewed.  History pertaining to the inservice cerebrovascular accident and subsequent surgery was recited.  When asked if he had any long-term problems as the result of such, the Veteran responded that he had some short-term memory loss, episodic left-sided weakness eight to time times a week that lasted 20-30 seconds, and a heavy sensation in the left face, jaw and left arm and leg.  He related that he had permanent numbness in the left face and arm and less in the left leg.  The Veteran related that all of the symptoms had remained the same over the past 12 years.  On examination, deep tendon reflexes in the biceps, triceps, and brachioradialis were reduced.  Deep tendon reflexes in the knees, ankles were increased without clonus.  The Veteran had no muscle atrophy or weakness in the upper or lower extremities.  Following examination, the examiner stated that although the Veteran had a number of residual subjective symptoms from a stroke in June 2000, his current examination did not real any objective findings such as weakness, speech abnormality, cognitive deficits or reflex changes.  It was reported that he did have subjective loss of sensation to pain and temperature in the left face and arm which "in my opinion" are the only residual symptoms from the 2000 stroke.  

Legal Analysis

Veterans are entitled to compensation from the VA if they develop a disability from personal injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a current disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

In this case, service treatment records clearly document that in June 2000, the Veteran developed aphasia with left sided weakness/paresis that was diagnosed as a cerebrovascular accident.  He subsequently underwent surgery in this regard.  Although ensuing records indicate that his symptoms largely resolved or disappeared, the appellant continued to complaints of some residual heaviness and/or weakness as well as loss of sensation on the left side.  On most recent VA examination in May 2012, the examiner determined that the appellant did not have any objective findings such as weakness, speech abnormality, cognitive deficits or reflex changes, but that he did have subjective loss of sensation to pain and temperature in the left face and arm that were the only residual symptoms for the 2000 stroke.  

A layman is competent to report that he or she notices symptoms as such come through one of the senses (See Layno v. Brown, 6 Vet.App. 465, 470 (1994)).  Lay assertions may serve to establish a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see also Buchanan v. Nicholson, 451 F.3e 1331 (Fed. Cir. 2006).  

In this instance, the Board finds that although residual symptomatology from a stroke in service is primarily subjective, it may be found that loss of sensation to pain and temperature in the left face and arm reasonably derive from a stroke the Veteran suffered in service that affected the left side.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. § 3.303, 3.306 (2012).  In view of such and in the absence of any evidence to the contrary, the Board resolves any doubt in favor of the Veteran by finding that service connection for loss of sensation to pain and temperature in the left face and arm is warranted.


ORDER

Service connection for loss of sensation to pain and temperature in the left face and arm (residual of CVA) is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


